ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
The appellant was convicted in the District Court of Montague County for the theft of a gun alleged to be of the value of $53.00, and was given two years in the penitentiary.
At the time the original opinion in this case was delivered on February 21, 1940, it appeared that the statement of facts had been filed 194 days from the date on which notice of appeal was given. For that reason and because the bills of exception could not be properly appraised in the absence of the statement of facts, the case was affirmed.
A motion for rehearing has been filed from which it appears that the appellant, who was represented on his trial by an attorney appointed by the court, had timely applied for a statement of facts and believed that it was properly filed. The condition of the record was discovered, and this court, under the facts of this case, permitted a correction to be made, but this was not called to the court’s attention at the submission of the case. The statement of facts will now be considered as if filed on September 18, 1939.
As corrected, the record is perfectly clear that nothing more than a suspicion against the appellant is shown. He lived at Wichita Falls and was traveling with his brother. They stopped in the town of St: -Joe.- While appellant was on the street looking at some pictures in front of a picture show, his brother entered, a hardware store,' took a gun and attempted to escape with it. It appears that the proprietor recovered the gun but that the brother jumped in the car and fled, leaving appellant on the street. No one saw the appellant in the hardware store. It is not shown just how close he was to it. He was never seen with the gun, nor with his' brother while he *296had it in his possession. They were arrested together in Nocona a few hours later.
For the reasons stated, the motion for rehearing is granted and the cause is reversed and remanded.